TDCJ Offender Details s l _ Page 1 of 2

us,¢idi#r»\~l¢
n_

     

szs DEEAMM_,E;NI QE CHI_MI.N.A§'._. J;.us'rlce

Offender lnformation Deta\ilsv ‘

SID Number: 04041917 4

TDCJ Number: b _ 01240121 ' _ )
Name: ' - MCNAC,oALle ERV\N
Race: B

Gender: M

DOB: 1964-02-12

Maximum Sentence Date: 2023-05-23

Current Facility: n k H|GHTOWER
Perected Re|ease Date: 2023-05-23

Paro|e E|igibi|ity Date: 2013-05-22
_ Offender Visitation E|igib|e: Y_§§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPECIAL lNFORMATlCN FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at this time.

' scheduled Re|ease Type: Wi|| be determined When release date is scheduled
Scheddled Re|ease |_°cati°m Wi|| be determined When release date is scheduled

 

_ Pa_rdle Review information

 

Offense History:

 

Sentence
Date

Offense
Date

Sentence (YY-MM-

Offense DD)

County_ -Case No.

 

 

 

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=04041917 6/9/201 5